Case 2:21-cv-00748-JAK-PLA Document 42 Filed 08/31/21 Page 1 of 1 Page ID #:216



  1
  2
  3
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
      MYRNA ALTAMIRANO, et al.,                    No. 2:21-cv-00748-JAK-PLAx
 11
                      Plaintiffs,                  ORDER RE JOINT STIPULATION
 12                                                TO DISMISS CASE PURSUANT
            v.                                     TO FED. R. CIV. P. 41(a)(1)(A)(ii)
 13                                                (DKT. 41)
      SUNRISE SENIOR LIVING
 14   SERVICES, et al.,                            JS-6
 15                   Defendants.
 16
 17
            Based on a review of the parties’ Joint Stipulation for Dismissal Pursuant to
 18
      Fed. R. Civ. P. 41(a)(1)(A)(ii) (the “Stipulation” (Dkt. 41)), sufficient good cause has
 19
      been shown for the requested relief. Therefore, the Stipulation is APPROVED.
 20
      Pursuant to Federal Rule of Civil Procedure 41(a), the above-captioned action is
 21
      dismissed in its entirety, with prejudice, with each party bearing her or its own costs
 22
      and attorney’s fees.
 23
 24
      IT IS SO ORDERED.
 25
 26
             August 31, 2021
      Dated: ______________                   ________________________________
 27                                           John A. Kronstadt
 28                                           United States District Judge
